Citation Nr: 1522167	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  13-31 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for posttraumatic stress disorder (PTSD) from April 30, 2004, to January 25, 2011, and in excess of 30 percent thereafter.


ATTORNEY FOR THE BOARD

R.M.K., Counsel










INTRODUCTION

The Veteran served on active duty from March 1971 to December 1972.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, that granted service connection for PTSD with an evaluation of 10 percent from the date of service connection on April 30, 2004.  In October 2005, the Veteran filed a notice of disagreement with the rating assigned.  A initial statement of the case was not filed, however, until August 2013.  

In a rating decision in May 2011, the RO increased the disability rating for PTSD to 30 percent, effective January 25, 2011.  This action did not satisfy the Veteran's appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was most recently afforded a VA-contracted examination in April 2011.

In a statement received in July 2011, the Veteran indicated that the symptoms of PTSD increased in areas of job performance, social interaction, and a multitude of phobias.  He also listed multiple PTSD symptoms.  In a statement received in September 2011, the Veteran stated that he was having a continuing and worsening condition; he noted increased anxiety, less productivity, panic attacks, and multiple additional symptoms.

While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is evidence of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Thus, in light of the evidence of a possible increase in severity of the Veteran's PTSD symptoms, the Board finds that a new VA examination is necessary to determine the current severity of the Veteran's PTSD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his PTSD.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims file.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159(e). 

2.  Then, schedule the Veteran for an examination to determine the current nature and severity of his PTSD.  The electronic claims file, including a copy of this remand, should be made available to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed.  Following examination of the Veteran, the examiner should identify what symptoms, if any, the Veteran currently manifests that are attributable to his service-connected PTSD.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's PTSD consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM- IV) and explain the significance of the score.  In offering these opinions, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's lay statements.  The report of examination must include a complete rationale for all opinions expressed. 

3.  The AOJ must ensure that all requested actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  Any additional evidentiary development suggested by the newly obtained information should be undertaken. 

4.  Thereafter, in light of all of the evidence received, the AOJ should re-adjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case, which includes analysis of all pertinent evidence.  This document should include detailed reasons and bases for the decision reached.  The Veteran should be provided an opportunity to respond.  After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

